—In a proposed class action to recover damages, inter alia, for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Orange County (DiBlasi, J.), dated November 21, 1995, which denied their application for class certification.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In the proposed "amended class action complaint”, the plaintiffs alleged that the defendant Dr. Gary Fields improperly performed colonoscopies upon the plaintiff Elsie Komonczi and approximately 600 to 700 other patients at Horton Memorial Hospital, failing to accurately diagnose and treat medical *375conditions. The plaintiffs also alleged that the defendant Horton Memorial Hospital failed to properly supervise Dr. Fields or to take action against him.
The Supreme Court properly denied the plaintiffs’ application for class certification.
The record establishes that the central issues pertaining to each patient, the completeness of the procedure, the effect thereof on each patient, and the extent of the damages resulting therefrom, are questions requiring individual investigation and separate proof as to each individual claim (see, Rosenfeld v Robins Co., 63 AD2d 11). Accordingly, the statutory prerequisites that common questions of law or fact "predominate over any questions affecting only individual members” and that a claim of the representative party is "typical of the claims * * * of the class” (CPLR 901 [a] [2], [3]) were not satisfied. Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.